Title: To Thomas Jefferson from John F. Oliveira Fernandes, 28 May 1822
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


Dear Sir!
London
May 28th 1822.
My last respects to you, were dated in the latter part of June ultimo, in reply to your extremely obliging letter of the same month.Hopeful was I, at the time, to address you immediately after my arrival at Madeira; but anxious to pay my most sacred duty, both of respect and gratitude to His Most Faithful Majesty, I left the Island on the first of October for Lisbon, where I arrived on the 22d of the same.It was the King’s Pleasure to Appoint me His Minister Chargé d’Affaires, for this Court, having hardly time to arrange my own small matters, I proceeded to Falmouth, where I landed on the 9th of last Decemr and entered London on the 11th.What different sensations and ideas came to my mind, combining my own feelings when introduced to you by my friends, the Honble Thomas Newton of Virginia, and the Honble Cocke Senator of Kentucky. I was so kindly received & treated by yourself (then President of the United States) in November 1803;—with those, when presented by the Marquess of Londonderry to His Britannic Majesty! I leave it to your consideration, knowing, long ago, my ideas & sentiments.Owing, perhaps, to my inability of managing the Affairs, it has been His Most Faithful Majesty’s Pleasure to remove me from this Court to that of Paris:—I am, however, uncertain, whether I shall go or not.It was my decided intention to defer till then, the honor of addressing you; but the Chevalier Francis Sólôno Constancis, a particular friend of mine, being appointed our Minister Chargé d’Affaires to the Government of the U.S. I thought proper to write to you, begging to introduce him to your acquaintance & favour.He is a gentleman of great information and ability; and I have no doubt, that his efforts in procuring a lasting alliance between the two Countries, will be happily crowned; much more so, if seconded by your wisdom & philanthropy.Really and sincerely interested in the continuance of your precious life & health, I shall always feel delighted and extremely thankful to have the honor of hearing from you; being, with the highest respect and consideration,Dear Sir! Your most obedt ServantJohn F. d’Oliveira Fernandes